 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ACOSTA,                                        No. 1:18-cv-00509-LJO-SKO
12                        Plaintiff,
13             v.                                         ORDER DIRECTING THE CLERK OF THE
                                                          COURT TO CLOSE THE CASE
14    CITI TIRE LLC and LUCINDA YER
      CHA, Trustee of the SOUA CHA                        (Doc. 27)
15    FAMILY TRUST,
16                        Defendants.
17

18
              On April 9, 2019, the parties filed a joint stipulation dismissing the action with prejudice.
19
     (Doc. 27.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
20
     41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
21
     dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.
22

23   IT IS SO ORDERED.
24

25
     Dated:     April 10, 2019                                        /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
